Citation Nr: 0512780	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2002, for a grant of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1947 to 
December 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted DIC benefits, effective January 
1, 2002.  The appellant appealed the effective date of the 
award.  


FINDINGS OF FACT

1.	The veteran's death in September 1998 was due to lung 
cancer.  Another significant condition contributing to death, 
but not resulting in the underlying cause of death, was 
organic heart disease; prostate cancer has not been shown to 
be related to the lung cancer, which caused death.  

2.	Lung cancer was first manifested in December 1997.  

3.	The appellant submitted a claim for service connection for 
the cause of the veteran's death (DIC) on October 21, 1998.

4.	The RO denied the appellant's claim for DIC; she was 
notified of her appellate rights; and appealed the 
determination.  

5.	In an October 1999 statement, the veteran's private 
physician furnished a medical opinion that it was as likely 
as not that the veteran's lung cancer had its inception as a 
result of exposure to Agent Orange while in service in 
Vietnam.  

6.	In May 2001, the appellants appeal for DIC was remanded by 
the Board.  

7.	In February 2002, while the claim was pending development 
ordered by the Board, the claim for service connection for 
the cause of the veteran's death was granted by the RO, 
effective from January 2002, based on liberalizing 
legislation.


CONCLUSION OF LAW

The criteria for an effective date of September 1, 1998, for 
a grant of DIC benefits have been met.  38 U.S.C.A. §§ 5107, 
5110(d) (West 2002); 38 C.F.R. §§ 3.114, 3.307, 3.309, 
3.400(c)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the 
appellant, Bernard v. Brown, 4 Vet. App. 384 (1993), and it 
is unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The veteran served on active duty from October 1947 to 
December 1973.  He had service in the Republic of Vietnam 
from March 1966 until December 1966.  

The record shows that the veteran died in September 1998, at 
age 72.  The certificate of death indicated that the 
immediate cause of death was lung cancer that was of "months" 
duration.  Another significant condition contributing to 
death, but not resulting in the immediate cause of death was 
organic heart disease.  No autopsy was performed.  The 
appellant submitted a claim for service connection for the 
cause of the veteran's death in October 1998.  By rating 
decision dated in September 1999, the RO denied the claim for 
DIC benefits.  The appellant appealed the decision and, in 
May 2001, the case was remanded by the Board for additional 
development.  In February 2002, while the case was in remand 
status, the RO granted DIC pursuant to liberalizing 
legislation that allowed for presumptive service connection 
for lung cancer to those veterans who had been exposed to 
Agent Orange while in service in Vietnam.  The legislation 
was effective in January 2002, thus, the RO established the 
January 1, 2002, effective date that the appellant has 
appealed.  

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  For service-connected death after 
separation from service, the effective date will be the first 
day of the month of the veteran's death, if claim is received 
within one year after death; otherwise date of receipt of 
claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  
Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law the effective date shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114 (2004).

Review of the record shows that the veteran's service medical 
records were negative for complaints or manifestations of any 
malignant tumor or for heart disease.  He was found to have 
cancer of the prostate in early 1995 and underwent 
cryoblation therapy.  He subsequently underwent a 
transurethral resection of the prostate at a VA facility in 
July 1995.  Additional medical records from private and VA 
facilities do not show additional treatment for cancer of the 
prostate.  

VA outpatient treatment records, dated from July 1983 to 
September 1998, have been reviewed.  These include chest X-
ray studies dated in March, April and May 1995, which show 
the lungs to be clear, as well as a study dated in August 
1986.  This last study showed that, since the May 1995 study, 
there had been interval increase in cardiac size that was 
associated with pulmonary hyperinflation.  Degenerative 
changes of the thoracic spine were incidentally noted, but no 
acute air space disease was noted.  A chest X-ray study was 
conducted in December 1997.  This showed that, since the last 
examination in August 1986, localized nodular opacity was 
seen in the right upper lobe of the lung.  A diagnosis of 
carcinoma of the lung was eventually made.  

A statement, dated in October 1999, was receive by the 
radiation oncologist of a private medical facility.  It was 
indicated that, in this specialist's opinion, it was as 
likely as not that the lung cancer that resulted in the death 
of the veteran had its inception as a result of the veteran's 
exposure to Agent Orange in service in Vietnam.  It was 
further noted that the veteran had been treated for prostate 
cancer, another recognized Agent Orange disease.  This same 
specialist, in a February 2000 statement, indicated that he 
had begun treating the veteran in July 1998 as a result of 
two radiographic abnormalities of the right lung.  Biopsy 
revealed an adenocarcinoma.  At the time of the initial 
consultation it was noted that the veteran had a prior 
history of prostatic adenocarcinoma.  Special stains were 
requested to ascertain whether the adenocarcinoma biopsied 
from the lung could represent metastases from the previous 
prostatic carcinoma, but as the PSA staining was negative it 
was consequently felt reasonable to treat the veteran as if 
he presented with a separate lung carcinoma.  This did not 
mean, however, that metastasis from the original prostatic 
carcinoma was ruled out, as no staining procedure or lab 
value can definitively exclude a prostatic primary.  
Consequently, there remained doubt as to the origin of the 
lung disease.  

The veteran's medical records were reviewed by a VA medical 
oncologist who, in June 2004, noted that the veteran had had 
a history of prostate cancer, that was treated and cured, and 
lung cancer that eventually lead to the veteran's death.  It 
was noted that the veteran had initially been diagnosed as 
having prostate cancer in January 1995, after having been 
treated for a long period by the Urology Department for 
symptoms of prostatitis.  At that time, the veteran had a PSA 
of 7.1 and a needle biopsy revealed moderately differentiated 
adenocarcinoma of the prostate.  A bone scan revealed no 
metastatic disease.  The findings were consistent with a 
primary prostate tumor with only moderate grade malignant 
potential for being treated for cure.  It was noted that the 
veteran was a heavy smoker and that in December 1997 he was 
found to have a nodular density on a chest X-ray that was 
finally diagnosed as adenocarcinoma of the lung.  The PSA 
stains of the lung cancer were negative, indicating that the 
lung cancer and the prostate cancer were two separate primary 
lesions.  There was no metastasis noted, but there were two 
lesions in the lung and, despite intent radiation therapy, 
the veteran developed brain metastasis and he subsequently 
died of the lung cancer.  The physician rendered an opinion 
that the prostate cancer and the lung cancer were not 
related.  It was noted that over 90 percent of male lung 
cancers were related to smoking alone and that this was very 
aggressive and could not have been present in the prostate 
nearly 3 years earlier.  The doubling time of non-small cell 
lung cancer is 30 to 60 days and it would thus have 
manifested itself much earlier if it had spread from the 
prostate in 1995.  It was further noted that special stains 
for prostate cancer were negative in the primary lung tumor, 
indicating that they were separate primary lesions.  

In a September 1999 rating decision the RO denied entitlement 
to service connection for the cause of the veteran's death.  
It was noted, in essence, that direct service connection was 
not warranted by the evidence of record and that presumptive 
service connection was not warranted because the veteran's 
cancer had first been manifest in December 1997 more than 30 
years after he left Vietnam in December 1966.  The appellant 
appealed this claim.  

In a February 2002 rating decision the RO granted entitlement 
to service connection for the cause of the veteran's death as 
a result of Agent Orange exposure effective from January 1, 
2002.  

VA law at the time of the September 1999 rating decision 
provided that certain disorders associated with herbicide 
agent exposure in service, including respiratory cancers 
manifest to a degree of 10 percent or more within 30 years of 
the last date on which the veteran was exposed to an 
herbicide agent during active service, could be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2000).  The 
Court has also held that when a claimed disorder was not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service. 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Effective from January 1, 2002, the 30-year limit for 
presumptive service connection for the manifestation of 
respiratory cancers was removed.  Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, Title 
II, § 201(d)(2), 115 Stat. 988 (codified as amended at 38 
U.S.C.A. § 1116 (West 2002) and 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (2003)).

Based upon the evidence of record, the Board finds that an 
effective date earlier than January 1, 2002, for the grant of 
service connection for the cause of the veteran's death is 
warranted.  The record at the time of the veteran's death 
included a competent medical opinion demonstrating that his 
lung cancer had been specifically incurred as a result of 
active service.  While the lung cancer had not been 
manifested to a degree of 10 percent within 30 years of 
active service in the Republic of Vietnam, the fact remained 
that lung cancer was one of those diseases that had been 
associated with the defoliant Agent Orange and the October 
1999 statement is certainly uncontradicted by the evidence.  
Given the foregoing, the Board finds that the effective date 
of the award of the appellants claim for DIC benefits is the 
first day of the month of the veteran's death, September 1, 
1998.  





ORDER

The effective date of the award of DIC benefits is September 
1, 1998, the date of the appellant's claim.  The claim is 
granted subject to the controlling regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


